Citation Nr: 1619853	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-27 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1985 to July 1986. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2014. A transcript of the hearing is associated with the claims files.

The Board remanded the issue on appeal for additional development in March 2015. The directives having been substantially complied with, service treatment records (STRs), Social Security Administration (SSA) records, and identified private treatment records associated with the claims file, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required before the claim is decided. The Veteran contends he is entitled to service connection for an acquired psychiatric disorder as a result of his active duty service. A remand is necessary to obtain additional development and a supplemental VA opinion. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

The Veteran indicated in his December 2015 VA examination that he has been receiving mental health treatment through Community Connections. See December 2015 VA examination. These private treatment records are not associated with the claims file. As the Veteran has identified potentially relevant treatment records, a remand is necessary so appropriate attempts can be made to locate and obtain these records. 

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was provided with a VA examination in December 2015. The examiner indicated that it was less likely than not that the Veteran's currently diagnosed schizophrenia and stimulant use disorder were incurred in or aggravated by his active duty service. See December 2015 VA examination. The examiner noted no evidence of the Veteran experiencing symptoms of schizophrenia or another psychiatric diagnosis during his active duty service. Id. However, the examination was inadequate because the examiner failed to address the Veteran's competent and credible lay statements regarding his continuous symptoms in-service and since. The Veteran has consistently stated he has experienced anxiety which began in-service and has continued since. See July 2013 statement.  As a result a supplemental VA opinion is required. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he submit or authorize for release all private treatment records related to his acquired psychiatric disorder. Specifically, there is an indication that the Veteran was undergoing mental health treatment through Community Connections in December 2015. 

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. There is an indication from the record that the Veteran may have had reserve service. Specifically, in his February 2014 testimony before the undersigned VLJ the Veteran noted he had active reserve service for 8 years. See February 2014 hearing transcript. Please verify the specific dates of the Veteran's reserve service, if applicable. 

3. After completing the above development to the extent possible, refer the case to the VA examiner who provided the December 2015 examination for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder, any additional treatment records acquired, and all prior opinions provided. The examiner must provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disorders are related to his active duty service? 

Review of the entire claims file is required; however, attention is invited to the Veteran's lay statements concerning reports of his symptoms of anxiety beginning in-service and persisting since. See February 2014 hearing transcript and July 2013 Veteran statement. Further, the examiner should note service treatment records (STRs) noted situational depression. See April 1986 Report of Mental Health Evaluation. Also, the Veteran's STRs noted reports of anxiety in April 1986. See April 18, 1986 emergency care and treatment record. 

Note that the lack of documented treatment in-service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed acquired psychiatric disorder.  

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





